

Exhibit 10.2


Those portions of the Annexes to this
Agreement marked with an [*] have been omitted
pursuant to a request for confidential treatment
and have been filed separately with the SEC,
pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.




[image1030915.gif]



March 6, 2015


To:
Chico’s FAS, Inc.

11215 Metro Parkway
Fort Myers, FL 33966
Attn: Jennifer Adkins, VP and Treasurer
Telephone:    239-346-4085
Email:        jennifer.adkins@chicos.com


From
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England



Re:
Issuer Forward Repurchase Transaction

    
Ladies and Gentlemen:
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between J.P. Morgan Securities
LLC (“JPMS”), as agent for JPMorgan Chase Bank, National Association, London
Branch (“Dealer”), and Chico’s FAS, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). The terms of the Transaction shall be set
forth in this Confirmation. This Confirmation shall constitute a “Confirmation”
as referred to in the ISDA Master Agreement specified below.
1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.





JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------




2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:
Trade Date:
March 6, 2015

Seller:
Dealer

Buyer:
Counterparty

Shares:
The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“CHS”)

Prepayment:
Applicable

Prepayment Amount:
As provided in Annex B to this Confirmation.

Prepayment Date:
The first Exchange Business Day following the Trade Date

Exchange:
New York Stock Exchange

Related Exchange(s):
All Exchanges

Relevant Day:
Each day listed in Annex B and every second Scheduled Trading Day after the last
day so listed, in each case that occurs prior to the completion of all payments
and deliveries under the Transaction.

Calculation Agent:
Dealer. Notwithstanding anything to the contrary in this Confirmation, the
Calculation Agent shall not adjust the date of any Relevant Day to occur on any
other date which is not also Relevant Day.

Valuation Terms:
Averaging Dates:
Each of the consecutive Relevant Days commencing on, and including, the Relevant
Day immediately following the Trade Date and ending on, and including, the Final
Averaging Date.

Final Averaging Date:
The Scheduled Final Averaging Date; provided that Dealer shall have the right,
in its absolute discretion, at any time to accelerate the Final Averaging Date,
in whole or in part, to any date that is on or after the Scheduled Earliest
Acceleration Date by written notice to Counterparty no later than 8:00 P.M., New
York City time, on the Relevant Day immediately following the accelerated Final
Averaging Date.

In the case of any acceleration of the Final Averaging Date in part (a “Partial
Acceleration”), Dealer shall specify in its written notice to Counterparty
accelerating the Final Averaging Date the corresponding percentage of the
Prepayment Amount that is subject to valuation on the related Valuation Date,
and Calculation Agent shall adjust the terms of the Transaction as it deems
appropriate, in a commercially reasonable manner, in order to take into account
the occurrence of such Partial Acceleration (including cumulative adjustments to
take into account all Partial Accelerations that occur during the term of the
Transaction). For the avoidance of doubt, such adjustments shall be
administrative or mechanical in nature and shall (i) not be based on an
observable market, other than the market for the Counterparty's own stock or an
observable index, other than an index calculated or measured solely by reference
to the Counterparty's own operations, (ii) be commercially reasonable in nature
as permitted by the Transaction (such as to consider




--------------------------------------------------------------------------------




changes in volatility, expected dividends, stock price, strike price, stock loan
rate or liquidity relevant to the Shares and Dealer’s ability to maintain a
commercially reasonable hedge position in the underlying shares) and (iii)
retain the Counterparty’s right for any settlement to be in Shares.
Scheduled Final Averaging
Date:
As provided in Annex B to this Confirmation.

Scheduled Earliest Acceleration
Date:
As provided in Annex B to this Confirmation.

Valuation Date:
The Final Averaging Date.

Averaging Date Disruption:
Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or otherwise, take any or all of the following
actions: (i) postpone the Scheduled Final Averaging Date to the next Relevant
Day that is not already an Averaging Date in accordance with Modified
Postponement (as modified herein) and/or (ii) determine that such Averaging Date
is a Disrupted Day only in part, in which case the Calculation Agent shall (x)
determine the VWAP Price for such Disrupted Day based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event and (y) determine the Settlement
Price based on an appropriately weighted average instead of the arithmetic
average described under “Settlement Price” below. Any Exchange Business Day on
which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Relevant Day
is scheduled following the date hereof, then such Relevant Day shall be deemed
to be a Disrupted Day in full. Section 6.6(a) of the Equity Definitions is
hereby amended by replacing the word “shall” in the fifth line thereof with the
word “may,” and by deleting clause (i) thereof, and Section 6.7(c)(iii)(A) of
the Equity Definitions is hereby amended by replacing the word “shall” in the
sixth and eighth line thereof with the word “may.”

Market Disruption Events:
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Regulatory Disruption:
Any event that Dealer, in its commercially reasonable discretion, determines
makes it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures for Dealer to refrain from or
decrease any market activity in connection with the Transaction in order


3

--------------------------------------------------------------------------------




to maintain, establish or unwind a commercially reasonable hedge position.
Dealer shall notify Counterparty as soon as reasonably practicable that a
Regulatory Disruption has occurred and the Averaging Dates affected by it.
Settlement Terms:
Initial Share Delivery:
On the Initial Share Delivery Date, Dealer shall deliver to Counterparty the
Initial Shares.

Initial Share Delivery Date:
The first Exchange Business Day following the Trade Date.

Initial Shares:
As provided in Annex B to this Confirmation.

Settlement Date:
The date that falls one Settlement Cycle following the Valuation Date.

Settlement:
On the Settlement Date, Dealer shall deliver to Counterparty the Number of
Shares to be Delivered, if a positive number. If the Number of Shares to be
Delivered is a negative number, the Counterparty Settlement Provisions in Annex
A shall apply.

Number of Shares to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Price Adjustment Amount; provided that the
Number of Shares to be Delivered as so determined shall be reduced by the number
of Shares delivered on the Initial Share Delivery Date.

Settlement Price:
The arithmetic average of the VWAP Prices for all Averaging Dates.

VWAP Price:
For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day, as reported
on Bloomberg Page “CHS <Equity> AQR SEC” (or any successor thereto) or, in the
event such price is not so reported on such day for any reason or is manifestly
incorrect, as reasonably determined by the Calculation Agent using a volume
weighted method.

Price Adjustment Amount:
As provided in Annex B to this Confirmation.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

Other Applicable Provisions:
To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

Dividends:
Dividend:
Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.


4

--------------------------------------------------------------------------------




Share Adjustments:
Method of Adjustment:
Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.

It shall constitute an additional Potential Adjustment Event if (x) the
Scheduled Final Averaging Date is postponed pursuant to “Averaging Date
Disruption” above, or (y) a Market Disruption Event occurs on any Exchange
Business Day during the period commencing on, and including, the Exchange
Business Day immediately following the Trade Date and ending on, and including,
the Final Averaging Date, in which case the Calculation Agent may, in its
commercially reasonable discretion, adjust any relevant terms of the Transaction
as the Calculation Agent determines appropriate to account for the economic
effect on the Transaction of such postponement or Market Disruption Event, as
the case may be.
Extraordinary Events:
Consequences of Merger Events:    
(a) Share-for-Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Cancellation and Payment

(c) Share-for-Combined:
Cancellation and Payment

Tender Offer:
Applicable

Consequences of Tender Offers:    
(a) Share-for-Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Modified Calculation Agent Adjustment

(c) Share-for-Combined:
Modified Calculation Agent Adjustment

Composition of Combined
Consideration:
Not Applicable

Consequences of Announcement
Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.” An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

Announcement Event:
The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

Announcement Date:
The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

Provisions applicable to Merger
Events and Tender Offers:
The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or


5

--------------------------------------------------------------------------------




Tender Offer relates to an Announcement Date for which an adjustment has been
made pursuant to Consequences of Announcement Events, without duplication of any
such adjustment.
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

Nationalization, Insolvency or
Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:    
Change in Law:
Applicable

Failure to Deliver:
Applicable

Insolvency Filing:
Applicable

Hedging Disruption:
Applicable

Increased Cost of Hedging:
Applicable

Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:
As provided in Annex B to this Confirmation.

Increased Cost of Stock Borrow:
Applicable

Initial Stock Loan Rate:
As provided in Annex B to this Confirmation.

Hedging Party:
For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

Determining Party:
For all Extraordinary Events, Dealer

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

3.    Account Details:
(a) Account for payments to
Counterparty:
To be provided separately upon request

(b) Account for payments to
Dealer:    


Bank:    JPMorgan Chase Bank, N.A.

6

--------------------------------------------------------------------------------




ABA:         [*]    
Acct No.:    [*]        
Beneficiary:    JPMorgan Chase Bank, N.A.  New York        
Ref:         Derivatives


Account for delivery of Shares to Dealer:
[*]


4.    Offices:


(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party


(b) The Office of Dealer for the Transaction is: London


5.    Notices: For purposes of this Confirmation:


(a) Address for notices or communications to Counterparty:


Chico’s FAS, Inc.
11215 Metro Parkway
Fort Myers, FL 33966
Attn:        Chief Financial Officer
Telephone:    239-277-6200


With a copy to:


Chico’s FAS, Inc.
11215 Metro Parkway
Fort Myers, FL 33966
Attn:        Chief Legal Officer
Telephone:    239-277-6200


(b) Address for notices or communications to Dealer:


JPMorgan Chase Bank, National Association
EDG Marketing Support
Email: edg_notices@jpmorgan.com;
edg_ny_corporate_sales_support@jpmorgan.com
 
With a copy to:
 
Attention: Jason Shrednick, Managing Director
Equity Derivatives Group
J.P. Morgan Securities LLC
383 Madison Avenue, 7th Floor
New York, NY 10019
Telephone No: 212-622-6392
Email Address: jason.shrednick@jpmorgan.com


6.    Additional Provisions Relating to Transactions in the Shares.
(a)    Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that Dealer may, during (i) the period from the
date hereof to the Valuation Date or, if later, the Scheduled Earliest
Acceleration Date without regard to any adjustment thereof pursuant to “Special
Provisions regarding Transaction Announcements” below, and (ii) the period from
and including the first Settlement Valuation Date to and including the last
Settlement Valuation Date, if any (together, the “Relevant Period”), purchase
Shares in connection with the Transaction, which

7

--------------------------------------------------------------------------------




Shares may be used to cover all or a portion of such short sale or may be
delivered to Counterparty. Such purchases will be conducted independently of
Counterparty. The timing of such purchases by Dealer, the number of Shares
purchased by Dealer on any day, the price paid per Share pursuant to such
purchases and the manner in which such purchases are made, including without
limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of Dealer. It is the intent
of the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the parties agree that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c), and Counterparty
shall not take any action that results in the Transaction not so complying with
such requirements. Without limiting the generality of the preceding sentence,
Counterparty acknowledges and agrees that (A) Counterparty does not have, and
shall not attempt to exercise, any influence over how, when or whether Dealer
effects any purchases of Shares in connection with the Transaction, (B) during
the period beginning on (but excluding) the date of this Confirmation and ending
on (and including) the last day of the Relevant Period, neither Counterparty nor
its officers or employees shall, directly or indirectly, communicate any
information regarding Counterparty or the Shares to any employee of Dealer or
its Affiliates responsible for trading the Shares in connection with the
transactions contemplated hereby, (C) Counterparty is entering into the
Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b‑5 promulgated under the Exchange Act and (D) Counterparty will not alter or
deviate from this Confirmation or enter into or alter a corresponding hedging
transaction with respect to the Shares; provided that, for the avoidance of
doubt, Counterparty’s entry into and performance of the Other Transaction shall
not be deemed to conflict with this clause (D). Counterparty also acknowledges
and agrees that any amendment, modification, waiver or termination of this
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification or waiver shall be made at
any time at which Counterparty or any officer or director of Counterparty is
aware of any material nonpublic information regarding Counterparty or the
Shares.
(b)    Counterparty agrees that neither Counterparty nor any of its Affiliates
or agents shall take any action that would cause Regulation M to be applicable
to any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period.
(c)    Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify Dealer of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).
(d)    During the Relevant Period, Counterparty shall (i) notify Dealer prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
Dealer following any such announcement that such announcement has been made, and
(iii) promptly deliver to Dealer following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify Dealer of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a) above.
(e)    Without the prior written consent of Dealer, Counterparty shall not, and
shall cause its Affiliates and affiliated purchasers (each as defined in Rule
10b-18) not to, directly or indirectly (including, without

8

--------------------------------------------------------------------------------




limitation, by means of a cash-settled or other derivative instrument) purchase,
offer to purchase, place any bid or limit order that would effect a purchase of,
or commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Relevant Period; provided that Counterparty may enter into a forward
repurchase transaction substantially identical to the Transaction with another
dealer on the date hereof (an “Other Transaction”) so long as no “Relevant Day”
under such Other Transaction is a Relevant Day hereunder.
7.    Representations, Warranties and Agreements.
(a)    In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:
(i)    As of the Trade Date, (A) none of Counterparty and its officers and
directors is entering into the Transaction “on the basis of” (within the meaning
of Rule 10b5-1 under the Exchange Act) any material nonpublic information
regarding Counterparty or the Shares and (B) all reports and other documents
filed by Counterparty with the Securities and Exchange Commission pursuant to
the Exchange Act when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.
(ii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
(iii)    Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(iv)    Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.
Counterparty has publicly disclosed its intention to institute a program for the
acquisition of Shares.
(v)    Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.
(vi)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
(vii)    On the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.
(viii)    No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

9

--------------------------------------------------------------------------------




(ix)    Counterparty shall not declare or pay any Dividend (as defined above) to
holders of record as of any date occurring prior to the Settlement Date or, if
the provisions of Annex A apply, the Cash Settlement Payment Date, other than an
ordinary cash dividend of USD 0.0775 per Share to all holders of record on each
of March 16, 2015 and June 15, 2015 (or, in each case, any later date within the
same quarterly fiscal period of Counterparty), and in the event of any breach of
this Section 7(a)(ix), Dealer may immediately designate any Scheduled Trading
Day that is also a Relevant Day as an Early Termination Date with respect to the
Transaction, and the Transaction shall be the sole Affected Transaction and
Counterparty shall be the sole Affected Party.
(x)    Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.
(xi)    Counterparty is (i) a corporation for U.S. federal income tax purposes
and is organized under the laws of Florida and (ii) a “U.S. person” (as that
term is used in section 1.1441-4(a)(3)(ii) of United States Treasury
Regulations) for U.S. federal income tax purposes.
(b)    Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.
(c)    Counterparty acknowledges that the offer and sale of the Transaction to
it is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) thereof. Accordingly, Counterparty represents and
warrants to Dealer that (i) it has the financial ability to bear the economic
risk of its investment in the Transaction and is able to bear a total loss of
its investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.
(d)    Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.
8.    Agreements and Acknowledgements Regarding Hedging.
Counterparty acknowledges and agrees that:
(a)     During the Relevant Period, Dealer and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;
(b)     Dealer and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to the Transaction;
(c)     Dealer and its Affiliates shall make their own determination as to
whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner

10

--------------------------------------------------------------------------------




that it deems appropriate to hedge its price and market risk with respect to the
Settlement Price and/or the VWAP Price; and
(d)     Any market activities of Dealer and its Affiliates with respect to
Shares may affect the market price and volatility of Shares, as well as the
Settlement Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.
9.    Special Provisions regarding Transaction Announcements.
(a)    If a Transaction Announcement occurs on or prior to the Settlement Date,
the Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any of the other terms of the Transaction (including without
limitation, the Number of Shares to be Delivered and the Price Adjustment
Amount) as the Calculation Agent determines appropriate to account for the
economic effect of the Transaction Announcement (and, for the avoidance of
doubt, in such event the Number of Shares to be Delivered may be reduced below
zero pursuant to the proviso to such definition). If a Transaction Announcement
occurs after the Trade Date but prior to the Scheduled Earliest Acceleration
Date, the Scheduled Earliest Acceleration Date shall be adjusted to be the date
of such Transaction Announcement.
(b)    “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction. For the avoidance of doubt, announcements as used
in this definition of Transaction Announcement refer to any public announcement
whether made by the Issuer or a third party.
“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “85%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 15% of the market capitalization of Counterparty and (v)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).
10.    Other Provisions.
(a)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”), the
Payment Obligation will be satisfied by the Share Termination Alternative (as
defined below), provided that Counterparty shall have the right, in its sole
discretion, to satisfy or to require Dealer to satisfy, as the case may be, any
such Payment Obligation, in whole or in part, by the cash settlement by giving
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Cash Settlement”); provided further that if Dealer would owe
Counterparty the Payment Obligation and Counterparty does elect to require
Dealer to satisfy such Payment Obligation by cash settlement in whole, Dealer
shall have the right, in its sole discretion, to elect to satisfy any portion of
such Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s failure to elect or election to the contrary; and provided
further that Counterparty shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of (i)
an Insolvency, a Nationalization, a Merger Event or a Tender Offer, in each
case, in which the consideration or proceeds to be paid to all holders of Shares
consists solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party

11

--------------------------------------------------------------------------------




or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control. Unless Counterparty has provided such Notice of Cash
Settlement to Dealer, the following provisions shall apply on the Scheduled
Trading Day that is also a Relevant Day immediately following the Merger Date,
Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable,
with respect to the Payment Obligation or such portion of the Payment Obligation
for which the Share Termination Alternative has been elected (the “Applicable
Portion”):
Share Termination Alternative:
Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by Dealer, that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation or the Applicable Portion, as
the case may be; provided that, the parties hereby agree that any purchases by
Dealer of Share Termination Delivery Units shall be made solely on Relevant
Days. If delivery pursuant to the Share Termination Alternative is owed by
Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement (as defined
in Annex A) applied, the Cash Settlement Payment Date were the Early Termination
Date, the Forward Cash Settlement Amount were zero (0) minus the Payment
Obligation (or the Applicable Portion, as the case may be) owed by Counterparty,
and “Shares” as used in Annex A were replaced by “Share Termination Delivery
Units.” In order for Counterparty to elect the Share Termination Alternative
available under this Section 10(a), Counterparty shall represent and warrant, as
of the date of any election by Counterparty of the Share Termination
Alternative, to and for the benefit of, and agrees with, Dealer that (A) none of
Counterparty and its officers and directors is making such election “on the
basis of” (within the meaning of Rule 10b5-1 under the Exchange Act) any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,


12

--------------------------------------------------------------------------------




Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by all
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

(b)    Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.
(c)    Indemnification. In the event that Dealer or the Calculation Agent or any
of their Affiliates becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person in connection with any matter
referred to in this Confirmation, Counterparty shall reimburse Dealer or the
Calculation Agent or such Affiliate for its reasonable legal and other
out-of-pocket expenses (including the cost of any investigation and preparation)
incurred in connection therewith within 30 days of receipt of notice of such
expenses, and shall indemnify and hold Dealer or the Calculation Agent or such
Affiliate harmless on an after-tax basis against any losses, claims, damages or
liabilities to which Dealer or the Calculation Agent or such Affiliate may
become subject in connection with any such action, proceeding or investigation;
provided however, the foregoing obligations and duties to indemnify, defend, and
hold harmless Dealer, the Calculation Agent, and/or any of their Affiliates
shall not apply to the extent (whole or partial) that any action, proceeding or
investigation is based upon or related to any fraud, gross negligence, bad
faith, willful misconduct, breach of this Confirmation or the Agreement, and/or
violation of applicable law or regulation by one or more of Dealer, the
Calculation Agent, and/or any of their Affiliates. If for any reason the
foregoing indemnification is unavailable to Dealer or the Calculation Agent or
such Affiliate or insufficient to hold it harmless, then Counterparty shall
contribute to the amount paid or payable by Dealer or the Calculation Agent or
such Affiliate as a result of such losses, claims, damages or liabilities (i) in
such proportion as is appropriate to reflect the relative benefits received by
Counterparty on the one hand and Dealer or the Calculation Agent or such
Affiliate on the other hand in the matters contemplated by this Confirmation or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits received by Counterparty on the one hand and Dealer or the
Calculation Agent or such Affiliate on the other hand in the matters
contemplated by this Confirmation but also the relative fault of Counterparty
and Dealer or the Calculation Agent or such Affiliate with respect to such
losses, claims, damages or liabilities and any other relevant equitable
considerations. The relative benefits received by Counterparty, on the one hand,
and Dealer or the Calculation Agent or such Affiliate, on the other hand, shall
be in the same proportion as the Prepayment Amount bears to the customary
brokerage commission for share repurchases multiplied by the Initial Shares. The
reimbursement, indemnity and contribution obligations of Counterparty under this
Section 10(c) shall be in addition to any liability that Counterparty may
otherwise have, shall extend upon the same terms and conditions to the partners,
directors, officers, agents, employees and controlling persons (if any), as the
case may be, of Dealer or the Calculation Agent and their Affiliates and shall
be binding upon and inure to the benefit of any

13

--------------------------------------------------------------------------------




successors, assigns, heirs and personal representatives of Counterparty, Dealer
or the Calculation Agent, any such Affiliate and any such person. Counterparty
also agrees that neither Dealer, the Calculation Agent nor any of such
Affiliates, partners, directors, officers, agents, employees or controlling
persons shall have any liability to Counterparty for or in connection with any
matter referred to in this Confirmation except to the extent that any losses,
claims, damages, liabilities or expenses incurred by Counterparty result from
any fraud, gross negligence, bad faith, willful misconduct, breach of this
Confirmation or the Agreement, and/or violation of applicable law or regulation
by one or more of Dealer, the Calculation Agent, and/or any of their Affiliates.
The foregoing provisions shall survive any termination or completion of the
Transaction.
(d)    Staggered Settlement. If Dealer would owe Counterparty any Shares
pursuant to the “Settlement Terms” above, Dealer may, by notice to Counterparty
on or prior to the Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares deliverable on such Nominal Settlement Date on two or more
dates (each, a “Staggered Settlement Date”) or at two or more times on the
Nominal Settlement Date as follows: (i) in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date) or delivery times and how it will
allocate the Shares it is required to deliver under “Settlement Terms” above
among the Staggered Settlement Dates or delivery times; and (ii) the aggregate
number of Shares that Dealer will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date.
(e)    Adjustments. For the avoidance of doubt, whenever the Calculation Agent
is called upon to make an adjustment pursuant to the terms of this Confirmation
or the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.
(f)    Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to (i) any
of its Affiliates, (ii) any entities sponsored or organized by, or on behalf of
or for the benefit of, Dealer, or (iii) any third party, in each case without
the consent of Counterparty.
(g)    Additional Termination Event. It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement if, at any time during the Relevant Period, the price per Share
on the Exchange, as determined by the Calculation Agent, is at or below the
Threshold Price (as provided in Annex B to this Confirmation).
(h)    Amendments to Equity Definitions. The following amendments shall be made
to the Equity Definitions:
(i)     Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
relevant Transaction”;
(ii)    The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
an economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, stock loan rate or
liquidity relative to the relevant Shares)”;
(iii)     Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”;

14

--------------------------------------------------------------------------------




(iv)     Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”;
(v)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence; and
(vi)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.
(i)    No Netting and Set-off. Each party waives any and all rights it may have
to set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
(j)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
(k)    [Reserved.]
(l)     Wall Street Transparency and Accountability Act of 2010.  The parties
hereby agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or the Agreement (including, but not
limited to, any right arising from any Change in Law, Hedging Disruption,
Increased Cost of Hedging or Illegality).
(m)    Tax Matters
(i)
Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

(ii)
HIRE Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations issued thereunder.


15

--------------------------------------------------------------------------------




(iii)
Tax documentation. Counterparty shall provide to Dealer a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation and (ii) promptly upon learning that any such tax
form previously provided by Counterparty has become obsolete or incorrect.
Additionally, Counterparty shall, promptly upon request by Dealer, provide such
other tax forms and documents requested by Dealer.

(n)    Termination Currency. The Termination Currency shall be USD.
(o)    Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, Dealer may
(but need not) determine such amount based on (i) expected losses assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines and taking into account the existence
of any Other Transaction) risk bid were used to determine loss or (ii) the price
at which one or more market participants would offer to sell to the Seller a
block of Shares equal in number to the Seller’s commercially reasonable hedge
position in relation to the Transaction.
(p)    Role of Agent. Each party agrees and acknowledges that (a) JPMS, an
Affiliate of Dealer, has acted solely as agent and not as principal with respect
to this Confirmation and each Transaction and (b) JPMS has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of any Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under any Transaction. JPMS is authorized to act as agent for
Dealer.


Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
Affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of any Transaction and
any such designee may assume such obligations.  Dealer may assign the right to
receive Shares to any third party who may legally receive Shares.  Dealer shall
be discharged of its obligations to Counterparty only to the extent of any such
performance.  For the avoidance of doubt, Dealer hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of Dealer’s
obligations in respect of any Transaction are not completed by its designee,
Dealer shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.


(q)    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
(r)    Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.


(s)    Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

16

--------------------------------------------------------------------------------




[Signature Page Follows]





17

--------------------------------------------------------------------------------

[image1030915.gif]

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.
Yours sincerely,


J.P. MORGAN SECURITIES LLC, as agent for
JPMorgan Chase Bank, National Association




By:
/s/ Jason Shrednick
Name: Jason Shrednick
Title: Authorized Signatory

Confirmed as of the date first above written:


CHICO’S FAS, INC.




By: __/s/ Todd E. Vogensen_____
Name: Todd E. Vogensen
Title: Senior Vice President, Chief Financial Officer








--------------------------------------------------------------------------------




ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
(A) none of Counterparty and its officers and directors is making such election
“on the basis of” (within the meaning of Rule 10b5-1 under the Exchange Act) any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

Electing Party:
Counterparty

Settlement Method
Election Date:
The date that is the earlier of (i) 3 Exchange Business Days prior to the
Scheduled Final Averaging Date and (ii) the second Exchange Business Day
immediately following the Valuation Date.

Default Settlement Method:
Net Share Settlement

Special Settlement:
Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies.

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

Settlement Valuation Price:
The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

Settlement Valuation Dates:
A number of Relevant Days necessary for Dealer to unwind a commercially
reasonable hedge position in a commercially reasonable manner, beginning on the
Relevant Day immediately following the later of the Settlement Method Election
Date and the Final Averaging Date.


A-1

--------------------------------------------------------------------------------




Cash Settlement:
If Cash Settlement is applicable, then Counterparty shall pay to Dealer the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last Settlement Valuation Date.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

2.    Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of (i) the absolute value of the Number of
Shares to be Delivered and (ii) 100%, plus a commercially reasonable amount
determined by Dealer to account for the fact that such Shares will not be
registered for resale; provided that in the case of a Special Settlement, Net
Share Settlement shall be made (i) by delivery on the Cash Settlement Payment
Date (such date, the “Net Share Settlement Date”) of a number of Shares (the
“Restricted Payment Shares”) with a value equal to the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the realizable
market value thereof to Dealer (which value shall take into account a
commercially reasonable discount resulting from the fact that the Restricted
Payment Shares will not be registered for resale), as determined by the
Calculation Agent (the “Restricted Share Value”), and paragraph 3 of this Annex
A shall apply to such Restricted Payment Shares, and (ii) by delivery of the
Make-Whole Payment Shares as described in paragraph 4 below.
3.    (a)    All Restricted Payment Shares and Make-Whole Payment Shares shall
be delivered to Dealer (or any affiliate of Dealer designated by Dealer)
pursuant to the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof.
(b)    As of or prior to the date of delivery, Dealer, Pierce, Fenner & Smith
Incorporated, Dealer and any potential purchaser of any such Shares from Dealer
(or any affiliate of Dealer designated by Dealer) identified by Dealer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them).
(c)    As of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such Shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
Shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates, and shall provide
for the payment by Counterparty of all commercially reasonable fees and expenses
in connection with such resale, including all commercially reasonable fees and
expenses of counsel for Dealer, and shall contain representations, warranties
and agreements of Counterparty reasonably necessary or advisable to establish
and maintain the availability of an exemption from the registration requirements
of the Securities Act for such resales.
(d)    Counterparty shall not take or cause to be taken any action that would
make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to Dealer or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to Dealer
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
Dealer (or an affiliate of Dealer).
(e)    Counterparty expressly agrees and acknowledges that the public disclosure
of all material information relating to Counterparty is within Counterparty’s
control.

A-2

--------------------------------------------------------------------------------




4.    If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, Dealer shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares on Relevant Days
in a commercially reasonable manner over a commercially reasonable period of
time to unwind a commercially reasonable hedge position. At the end of each
Relevant Day upon which sales have been made, the Settlement Balance shall be
reduced by an amount equal to the aggregate proceeds received by Dealer or its
affiliate upon the sale of such Restricted Payment Shares or Make-Whole Payment
Shares, less a customary and commercially reasonable private placement fee for
private placements of common stock by similar issuers. If, on any Exchange
Business Day, all Restricted Payment Shares and Make-Whole Payment Shares have
been sold and the Settlement Balance has not been reduced to zero, Counterparty
shall (i) deliver to Dealer or as directed by Dealer one Settlement Cycle
following such Exchange Business Day an additional number of Shares (the
“Make-Whole Payment Shares” and, together with the Restricted Payment Shares,
the “Payment Shares”) equal to (x) the Settlement Balance as of such Exchange
Business Day divided by (y) the Restricted Share Value of the Make-Whole Payment
Shares as of such Exchange Business Day or (ii) promptly deliver to Dealer cash
in an amount equal to the then remaining Settlement Balance. This provision
shall be applied successively until either the Settlement Balance is reduced to
zero or the aggregate number of Restricted Payment Shares and Make-Whole Payment
Shares equals the Maximum Deliverable Number. If on any Exchange Business Day,
Restricted Payment Shares and Make-Whole Payment Shares remain unsold and the
Settlement Balance has been reduced to zero, Dealer shall promptly return such
unsold Restricted Payment Shares or Make-Whole Payment Shares.
5.    Notwithstanding the foregoing, in no event shall Counterparty be required
to deliver more than the Maximum Deliverable Number of Shares hereunder.
“Maximum Deliverable Number” means the number of Shares set forth as such in
Annex B to this Confirmation. Counterparty represents and warrants to Dealer
(which representation and warranty shall be deemed to be repeated on each day
from the date hereof to the Settlement Date or, if Counterparty has elected to
deliver any Payment Shares hereunder in connection with a Special Settlement, to
the date on which resale of such Payment Shares is completed (the “Final Resale
Date”)) that the Maximum Deliverable Number is equal to or less than the number
of authorized but unissued Shares of Counterparty that are not reserved for
future issuance in connection with transactions in such Shares (other than the
transactions under this Confirmation) on the date of the determination of the
Maximum Deliverable Number (such Shares, the “Available Shares”). In the event
Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.





A-3

--------------------------------------------------------------------------------




Those portions of this Annex B
marked with an [*] have been omitted
pursuant to a request for confidential
treatment and have been filed separately
with the SEC


ANNEX B


Prepayment Amount:            USD 125,000,000
Relevant Days:
see below

Scheduled Final Averaging Date:
[*] (or if such date is not an Exchange Business Day, the next following
Exchange Business Day).

Scheduled Earliest Acceleration
Date:
[*] (or if such date is not an Exchange Business Day, the next following
Exchange Business Day).

Initial Shares:
[*] Shares; a number of Shares equal to the Prepayment Amount, dividend by the
“official closing price” of the Shares on the Trade Date, multiplied by 75.0%,
rounded up to the nearest share

Price Adjustment Amount:
USD [*]

Maximum Stock Loan Rate:
[*] basis points

Initial Stock Loan Rate:
[*] basis points

Threshold Price:
USD [*]

Maximum Deliverable Number:
[*] Shares

Relevant Days:

B-1

--------------------------------------------------------------------------------




 
Relevant Day
 
Relevant Day
 
Relevant Day
1
[*]
26
[*]
51
[*]
2
[*]
27
[*]
52
[*]
3
[*]
28
[*]
53
[*]
4
[*]
29
[*]
54
[*]
5
[*]
30
[*]
55
[*]
6
[*]
31
[*]
56
[*]
7
[*]
32
[*]
57
[*]
8
[*]
33
[*]
58
[*]
9
[*]
34
[*]
59
[*]
10
[*]
35
[*]
60
[*]
11
[*]
36
[*]
61
[*]
12
[*]
37
[*]
62
[*]
13
[*]
38
[*]
63
[*]
14
[*]
39
[*]
64
[*]
15
[*]
40
[*]
65
[*]
16
[*]
41
[*]
66
[*]
17
[*]
42
[*]
67
[*]
18
[*]
43
[*]
68
[*]
19
[*]
44
[*]
69
[*]
20
[*]
45
[*]
70
 
21
[*]
46
[*]
71
 
22
[*]
47
[*]
72
 
23
[*]
48
[*]
73
 
24
[*]
49
[*]
74
 
25
[*]
50
[*]
75
 




B-2